                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


DANNY ROGERS                                     :       CIVIL ACTION NO. 2:18-cv-173


VERSUS                                           :       JUDGE ROBERT G. JAMES


CB&I LLC                                         :       MAGISTRATE JUDGE KAY


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 32] of the Magistrate Judge

previously filed herein, determining that the findings are correct under applicable law, and noting

the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED the motion to dismiss pursuant to Rules 37(d) and 41(b) of the Federal

Rules of Civil Procedure [doc. 25] filed by defendant CB&I LLC be GRANTED and that all claims

be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 21st day of May, 2019.
